UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the quarterly period ended January31, 2011 or £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the transition period from to Commission file number: 000-53313 STRATEGIC AMERICAN OIL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 30-0420930 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Leopard Street, Suite 2015 Corpus Christi, Texas, 78401 (Address of principal executive offices, including zip code) 361-884-7474 (registrant's principal executive office telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES o NO þ APPLICABLE ONLY TO CORPORATE ISSUERS As of March 14, 2011, 141,393,677 shares of common stock, $0.001 par value, were outstanding. Table of Contents Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) at January 31, 2011 and July 31, 2010 3 Consolidated Statements of Operations (Unaudited) for the three and six months ended January 31,2011 and2010 4 Consolidated Statements of Cash Flows (Unaudited) for the six months ended January 31, 2011 and2010 5 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results Of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 Part II. Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 Table of Contents Part I. Financial Information Item 1. Financial Statements STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) January 31, July 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable Accounts receivable – related party Other current assets - Total current assets Oil and Gas Property, accounted for using the full cost method of accounting Evaluated property, net of accumulated depletion of $316,030 and $265,872, respectively Unevaluated property Note receivable Other Assets Property and Equipment, net of accumulated depreciation of $9,391 and $7,624, respectively Total Assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable, net of unamortized discount of $0 and $45,436, respectively Derivative warrant liability Due to related parties - Total current liabilities Asset retirement obligations Total liabilities Stockholders’ deficit: Common stock, $.001 par;500,000,000 shares authorized shares; 53,602,486 and 52,432,486 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended January 31, Six months ended January 31, Revenues $ Operating expenses Lease operating expense Depreciation, depletion, and amortization Accretion - - Impairment - - Consulting fees Management fees Other general and administrative expense Total operating expenses Loss from operations ) Interest expense, net ) ) ) Gain (loss) on derivative warrant liability ) ) ) Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding (basic and diluted) The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended January 31, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, and amortization Impairment - Accretion - Amortization of debt discount Common stock issued for services - Share based compensation - amortization of the fair value ofstock options Loss on derivative warrant liability Gain on settlement of accounts payable - ) Changes in operating assets and liabilities: Accounts receivable Accounts payable and accrued expenses ) Other changes in due to (from) related parties ) ) Other assets ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of oil and gas properties ) ) Purchases of fixed assets - ) Proceeds from sale of oil and gas properties - Net cash provided by (usedin) investment activities ) Cash Flows From Financing Activities Proceeds from sales of common stock Proceeds from notes payable Payments on notes payable ) ) Proceeds from notes payable to related parties Payments on notes payable to related parties - ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) Six months ended January 31 Supplemental Disclosures: Interest paid in cash $
